





Exhibit 10kkk


Non-Compete Agreement Associated
With Award Agreement Under The
Norfolk Southern Corporation Long-Term Incentive Plan


THIS AGREEMENT (the “Agreement”) is executed by and between <Employee Name>
(“Employee”) and Norfolk Southern Corporation (“NS” or “Corporation”). Employee
has received this Agreement in conjunction with an award agreement under the
Norfolk Southern Corporation Long-Term Incentive Plan (“LTIP” or “Plan”). The
term NS or Corporation includes NS’ subsidiaries and affiliated companies
including, but not limited to, Norfolk Southern Railway Company and its rail
subsidiaries.


WHEREAS, Employee is a participant in the LTIP and is eligible to receive an
award under such Plan, subject to certain terms and conditions of that Plan; and


WHEREAS, execution of this Agreement is a condition precedent to Employee’s
receipt of an award under the LTIP; and


WHEREAS, Employee is willing to enter into this Agreement and deliver same to NS
to satisfy that condition in order to receive an award under the LTIP.


NOW THEREFORE the parties hereto do hereby covenant and agree as follows:


1.NS agrees that, upon Employee executing this Agreement, Employee will be
provided an award under the LTIP on the terms and conditions set forth in an
Award Agreement and will continue to receive confidential NS business and
operational information as required by the duties of his or her position.


2.Employee agrees that the LTIP award is consideration for entering into this
Agreement and that in consideration of the award Employee will abide by the
covenants and obligations contained in this Agreement.


3.From the last date of his or her employment with the Corporation and for a
period of one (1) year thereafter, and irrespective of the reason for such
separation, whether voluntary or involuntary, Employee will not, on his or her
own behalf or in the service of or on behalf of others, including, but not
limited to, as a consultant, independent contractor, owner, partner, joint
venturer or employee:


(a)
work for or provide services to any “competitor” of the Corporation (i) “in a
capacity involving substantially the same or similar work he or she performed
for the Corporation” in the two (2) years preceding the last date of his or her
employment with the Corporation, or (ii) as a director.



(b)
solicit, recruit, entice or persuade any employee of the Corporation to leave
the

employment of the Corporation in order to work for or provide services for any
“competitor” of the Corporation, “in a capacity involving substantially the same
or similar work the employee performed for the Corporation” in the previous two
(2) years.






1



--------------------------------------------------------------------------------




(c)
solicit, contact, attempt to divert, or appropriate any “customer or account” of
the Corporation for the purpose of “providing the same or similar services as
provided by the Corporation”.



The term “competitor” is defined as any North American Class I rail carrier
(including, without limitation, a holding or other company that controls or
operates, or is controlled by or under common control with, any North American
Class I rail carrier). The phrase “in a capacity involving substantially the
same or similar work he or she performed for the Corporation”, in sub-paragraph
(a) above, means being involved in the same work or closely related work to that
which Employee performed for the Corporation and, if Employee occupied a
position at the vice president level or above for the Corporation, includes,
without limitation, any work at the vice president level or above for a
competitor. The phrase “in a capacity involving substantially the same or
similar work the employee performed for the Corporation”, in sub-paragraph (b)
above, means being involved in the same work or closely related work to that
which the employee performed for the Corporation and, if the employee occupied a
position at the vice president level or above for the Corporation, includes,
without limitation, any work at the vice president level or above for a
competitor. The phrase “providing the same or similar services as provided by
the Corporation”, in sub-paragraph (c) above, means being in the same or closely
related line of business as the Corporation for or on behalf of a competitor of
the Corporation. A “customer or account” is defined as any individual or entity
with whom Employee worked on behalf of the Corporation within two (2) years of
his or her last date of employment with the Corporation; provided, however, that
any individual or entity that ceased its business relationship with Corporation
during this two (2) year period, and did not thereafter resume such
relationship, for reasons not related to the Employee, will not be considered a
“customer” or “account.”


Nothing contained in this paragraph 3 will operate or be construed to restrict a
lawyer in the practice of law in contravention of Rule 5.6 of the Virginia Rules
of Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.


4.Employee covenants and agrees that any confidential or proprietary information
acquired by him or her during his or her employment with the Corporation
(including information of or concerning a customer of the Corporation) is the
exclusive property of the Corporation, and Employee acknowledges that he or she
has no ownership interest or right of any kind to said property. Except as
otherwise required by law, Employee agrees that during his or her employment
with the Corporation and after the termination of that employment, and
irrespective of the reason for such separation, whether voluntary or
involuntary, he or she will not, either directly or indirectly, use, access,
disclose, or divulge to any unauthorized party, for his or her own benefit or to
the detriment of the Corporation, any confidential or proprietary information of
the Corporation which he or she may have acquired or been provided during his or
her employment with the Corporation, whether or not developed or compiled by the
Employee, and whether or not Employee was authorized to have access to such
information. Nothing herein shall affect Employee’s obligations as set forth in
the Patent Agreement between Employee and the Corporation.


For the purposes of the above, the term “confidential or proprietary
information” includes, without limitation, the identity of or other facts
relating to the Corporation, its customers and accounts, its marketing
strategies, financial data, trade secrets, other intellectual property or any
other information acquired by the Employee as a result of his or her employment
with the Corporation such that if such information were disclosed, such
disclosure could act to the prejudice of the Corporation. The term “confidential
or proprietary information” does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating




2



--------------------------------------------------------------------------------




any right of the Corporation. The term “unauthorized party” means any firm,
entity (including governmental entities), or person (whether outsiders or
employees of the Corporation), who is not specifically authorized by the
Corporation to receive such confidential or proprietary information.


Employee agrees that if he or she believes that he or she is required by law or
otherwise to reveal any confidential or proprietary information of the
Corporation, he or she or his or her attorney, except as otherwise prohibited by
law, will promptly contact NS’s Law Department prior to disclosing such
information in order that the Corporation can take appropriate steps to
safeguard the disclosure of such confidential and proprietary information.


Nothing in this paragraph or Agreement should be construed, either expressly or
by implication, as limiting the maximum protections which may be available to
the Corporation under appropriate state and federal common law or statute
concerning the obligations and duties of the Employee to protect the
Corporation’s property and/or confidential and proprietary information,
including, but not limited to, under the federal Uniform Trade Secrets Act or
the Virginia Uniform Trade Secrets Acts. Employee also acknowledges his or her
duty to refrain from any action which would harm or have the potential to harm
the Corporation, or the Corporation’s customers, including, but not limited to,
breaching the fiduciary duties Employee owes the Corporation, both during the
Employee’s employment and after the termination of that employment.


Employee understands that nothing in this Agreement (1) prohibits or impedes
Employee from reporting possible violations of federal law or regulation to any
governmental agency or entity (including but not limited to the Department of
Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Employee to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


5.Employee acknowledges and agrees that the breach of this Agreement, or any
portion thereof, may result in irreparable harm to the Corporation, the monetary
value of which could be difficult to establish. Employee therefore agrees and
consents that the Corporation shall be entitled to injunctive relief or such
other equitable relief as is necessary to prevent a breach by Employee of any of
the covenants or provisions contained in this Agreement. Nothing contained in
this paragraph shall be construed as prohibiting the Corporation from pursuing
any legal remedies available to the Corporation for such breach of this
Agreement, including the recovery of damages from the Employee.


6.The parties agree that this Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia without regard to
Virginia’s choice of law rules. Employee consents to the personal jurisdiction
of the federal and/or state courts serving the Commonwealth of Virginia and
waives any defenses of forum non conveniens. The parties agree that any and all
initial judicial actions instituted under this Agreement or relating to its
enforceability shall only be brought in the United States District Court for the
Eastern District of Virginia, Norfolk Division or the appropriate state court in
the City of Norfolk, Virginia regardless of the place of residence or work
location of the Employee at the time of such action.


7.Each provision and sub-provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or sub-provision of this Agreement shall be adjudged to be invalid
under applicable law, the remainder of the Agreement is severable and shall




3



--------------------------------------------------------------------------------




continue in full force and effect. Should a court of competent jurisdiction
declare any of the provisions of paragraphs 3 or 4, or other paragraphs, invalid
or unenforceable, the parties acknowledge and agree that the court may revise or
reconstruct such invalid or unenforceable provisions to better effectuate the
parties’ intent to reasonably restrict the activity of the Employee to the
greatest extent afforded by law and needed to protect the business interests of
the Corporation.


8.Employee understands and agrees that nothing in this Agreement creates a
contract of employment for any specific duration. The obligations contained in
this Agreement shall survive the termination of the Employee’s employment with
the Corporation, however caused, and irrespective of the existence of any claim
or cause of action by the Employee against the Corporation.


9.This Agreement is effective as of the date of the Employee’s electronic
acceptance of both this Agreement and the corresponding Award Agreement(s) under
LTIP. The terms of this Agreement (and all associated remedial provisions of
this Agreement) shall continue until cancelled by a subsequent written agreement
between the parties.








4

